Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, in Applicant’s response dated 4/25/2022, the Applicant states that there is no rationale to replace a generic band pass filter of Watanabe with a specific band pass filter of Taniguchi. The Examiner respectfully disagrees with the Applicant’s assertion however respectfully points out that the band pass filter of Watanabe is not actually a generic band pass filter, but however is one of a SAW or BAW type (Col. 6 lines 36-42 of Watanabe). Therefore, it would not have been obvious to one of ordinary skill in the art to have replaced the SAW/BAW band pass filter of Watanabe with the band pass filter of Taniguchi (of record) since the filter of Taniguchi is not one of a BAW / SAW type. Thus, the rejection has been withdrawn and the claims have been allowed over the prior art.
As per claim 3, see reasons for allowance in the office action dated 8/4/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843